UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KYLE MODERNO, individually and on behalf of
those individuals similarly situated,

18-CV- JF 7
Plaintiff Case No.: 18-CV-03566 (SSF) (AKT)
STIPULATION
OF DISMISSAL

— against —

ALINES’ AMERICAN, INC. d/b/a ALINES
AUTO GROUP and ANDY ALINE,

Defendants.

 

 

iT IS HEREBY STIPULATED AND AGREED, by and among Plaintiff, KYLE
MODERNO, and Defendants, ALINES’ AMERICAN, INC. d/b/a ALINES AUTO
GROUP and ANDY ALINE, through their respective undersigned counsel, that the
above-captioned action be dismissed in its entirety, with prejudice, and with no award

of attorneys’ fees, costs or disbursements by the Court to any party.

ZABELL & COLLOTTA, P.C. THE LAW OFFICE OF HARRY
Attorneys for Piaintift THOMASSON

1 Corporate Drive, Suite 103 Attorney for Defendants
Bohemia, NY 1 3280 Sunrise Hwy. Suite 112

 
 

(631) 589-7

  
  

Wantagh, NY 11793
(516) 557-5459

 

 

SS
By: ~~
lotta, Esq. Harry Thomasson, E
ated: he) /19 Dated: A ‘s lo \9

 

 

 

SO ORDERED:
On this day of ,2019

 

Hon. Sandra J. Feuerstein, U.S.D.J.

 

 

 
